DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14, 15, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jeong (US 2017/0200676).
Regarding claim 14.
Jeong teaches vertical memory device, comprising:a substrate (1) including a cell array region (CAR) and an extension region (CNR) at least partially surrounding the cell array region (CAR) (fig 1,17); a plurality of gate electrodes (10,20,30) stacked on each other with a plurality of levels (ST1), wherein the levels are disposed in a first direction substantially (D3) perpendicular to an upper surface of the substrate (1), wherein each of the gate electrodes (10,20,30) extend in a second direction (D1) substantially parallel to the upper surface of the substrate (D1) on the cell array region (CAR) and the extension region (CNR) of the
substrate (1), wherein each of the plurality of gate electrodes (10,20,30) includes a pad (LP,MP,UP) disposed at an end
 Regarding claim 15. 
Jeong teaches a dummy gate electrode group (40) including first dummy gate electrodes of the plurality of dummy gate electrodes, wherein the dummy gate electrode group has first and second sidewalls, wherein the second sidewall is more distant from the cell array region (CAR) of the substrate (1) than the first sidewall, wherein the first 
Regarding claim 16.
Jeong teaches second gate electrodes of the plurality of gate electrodes (10,20,30) are more distant from the cell array region (CAR) of the substrate (1) than the dummy gate electrode group (40), and have the pads (LP,MP,UP) having a staircase shape substantially the same as the staircase shape formed by the pads of the first gate electrodes (fig 17,19). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2017/0200676) in view of Hwang (US 2013/0161821).
Regarding claim 1 
 Jeong teaches a vertical memory device, comprising: a substrate (1) including a cell array region (CAR) and an extension region (CNR) at least partially surrounding the cell array region (CAR) (fig 1,17) (paragraph 107-111); a plurality of gate electrodes (10,20,30) (paragraph 110) stacked on each other with a plurality of levels (fig 17), wherein the levels are disposed in a first direction (D3) substantially perpendicular to an upper surface of the  substrate (1), wherein each of the gate electrodes extend in a second direction substantially parallel to the upper surface of the substrate (1) on the cell array region and the extension region of the substrate (1), wherein each of the plurality of gate electrodes includes a pad disposed at an end portion thereof in the second direction (fig 19) (paragraph 129),  and wherein the pads of the gate electrodes  form at least one staircase structure including steps disposed in the second direction (D1) on the extension region of the substrate (fig 19) and wherein ones of the pads of the gate electrodes in the at least one staircase structure form a staircase structure including steps disposed in a third direction (D2) (fig 17) substantially parallel to the upper surface of the substrate and substantially perpendicular to the second direction (fig 17-19), a channel (VS) extending in the first direction on the cell array region of the substrate through at least one of the gate electrodes (fig 19) (paragraph 123); and a dummy gate electrode groups (40) disposed on the extension region of the substrate, wherein the dummy gate electrode groups include dummy gate electrodes, wherein each of the dummy gate electrodes are spaced apart from a corresponding gate electrode among the plurality of gate electrodes stacked at a same level (paragraph 121-123).
Jeong does not teach dummy gate electrode groups spaced apart in a second direction.
Hwang teaches dummy gate electrode groups (P3,P4) spaced apart in a second direction (fig 2) (paragraph 32)
It would have been obvious to one of ordinary skill in the art to provide groups of spaced apart dummy gate electrodes in order that dishing phenomenon of the insulating layer may be reduced in the process of polishing the surface of the insulating layer (Hwang paragraph 32).
Regarding claim 2.
Jeong teaches dummy gate electrode group (40) includes a plurality of dummy gate electrodes (40a-c) stacked in a plurality of levels in the first direction (D3) (fig 17,19).
Hwang teaches each of the dummy gate electrode groups (P3,P4) includes a plurality of dummy gate electrodes stacked in a plurality of levels in the first direction (fig 2).
Regarding claim 3.
 Jeong teaches the dummy gate electrode group (40) has a first sidewall extending in the second direction substantially perpendicular to the upper surface of the substrate (1)(fig 19).
Hwang teaches each of the dummy gate electrode groups (P3,P4) has a first sidewall extending in the second direction substantially perpendicular to the upper surface of the substrate (200)(fig 2).
Regarding claim 4.
Jeong teaches the dummy gate electrode group (40) has a second sidewall extending in the second direction and having a staircase (fig 17,19)
Regarding claim 5.
Jeong teaches the staircase shape of the second sidewall in the second direction of the dummy gate electrode group (40) is symmetrical with a staircase shape of a first staircase structure formed by the pads of first gate electrodes (10,20,30) of the plurality of gate electrodes with respect to a line extending between the staircase shape of the second sidewall and the first staircase structure in a third direction (fig 17,19).
Regarding claim 6.
Jeong teaches the pads of second gate electrodes (10,20,30) are more distant from the cell array region of the substrate than the dummy gate electrode group is distant therefrom, and a staircase shape of a second staircase structure formed by the pads of the second gate electrodes are substantially the same as the staircase shape of the first staircase structure formed by the pads of first the gate electrodes (fig 17,19). 
Regarding claim 7. 
 Jeong teaches the dummy gate electrode group (40) has a sidewall extending in the first direction, wherein the sidewall is slanted with respect to the upper surface of the substrate (1) (fig 17,19).
 Regarding claim 8,
Hwang teaches the dummy gate electrodes included in a first dummy gate electrode group (P3) among the dummy gate electrode groups are stacked at levels at the same as or higher than levels at which ones of the dummy gate electrodes included in a second dummy gate electrode group (P4) among the dummy gate electrode groups are stacked, wherein the second dummy gate electrode group is farther from the cell array region of the substrate than the first dummy gate electrode group.
Regarding claim 9.
Hwang teaches the ones of the dummy gate electrodes included in the second dummy gate electrode group among the dummy gate electrode groups are stacked at levels at the same as or higher than levels at which ones of the dummy gate electrodes included In a third dummy gate electrode group among the dummy gate electrode groups are stacked, wherein the third dummy gate electrode group are farther from the cell array region of the substrate than the second dummy gate electrode group (fig 6e).
Regarding claim 10
 Jeong teaches the dummy gate electrode (40) are stacked in a staircase shape in a third direction (fig 17,19).
Hwang teaches ones of the dummy gate electrodes (P3,P4) are stacked in a staircase shape in a third direction substantially parallel to the upper surface of the substrate (200) (fig 2).
 Regarding claim 11.
Jeong teaches the dummy gate electrodes (40) are stacked in a staircase shape in the second direction (fig 17,19).
Regarding claim 12.
Jeong teaches contact plugs (UCP) each extending in the first direction, wherein the contact plugs contact the pads of corresponding gate electrodes (10,20,30) and apply signals thereto (fig 17,19) (paragraph 111-120).
 Regarding claim 13.
Jeong teaches no contact plug is connected to the dummy gate electrodes (fig 17,19).
 Claims 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2017/0200676) as applied to claim 15 and further in view of Hwang (US 2013/0161821). 
Regarding claim 17.
Jeong teaches elements of the claimed invention above.
Jeong does not teach a second group of dummy gate electrodes spaced apart from the first group of dummy gate electrodes.
Hwang teaches the dummy gate electrode group is a first dummy gate electrode group (P3), and wherein the vertical memory device further includes a second dummy gate electrode group (P4) spaced apart from the first dummy gate electrode group, wherein sidewalls of the second dummy gate electrode group have shapes substantially the same as those of the sidewalls of the first dummy gate electrode group (fig 2) (paragraph 32)
It would have been obvious to one of ordinary skill in the art to provide groups of spaced apart dummy gate electrodes in order that dishing phenomenon of the insulating layer may be reduced in the process of polishing the surface of the insulating layer (Hwang paragraph 32).
Regarding claim 18.
Hwang teaches the second dummy gate electrode group (P4) is farther from the cell array region of the substrate than the first dummy gate electrode group (P3), and wherein the first dummy electrodes included in the first dummy gate electrode group are stacked at levels at the same as or higher than levels at which second dummy gate electrodes, of the plurality of dummy gate electrodes, included in the second dummy gate electrode group are stacked (fig 2).
Regarding claim 19.
Hwang teaches comprising a third dummy gate electrode group (P3c) farther from the cell array region of the substrate than the second dummy gale electrode group (P3b), wherein third dummy gate electrodes, of the plurality of dummy gate electrodes, included in the third dummy gate electrode group are stacked at levels at the same as or lower than levels at which the second dummy gate electrodes included in the second dummy gate electrode group are stacked (fig 6e).
 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2017/0200676) in view of Hwang (US 2013/0161821).
Regarding claim 20.
 Jeong teaches a vertical memory device, comprising: a substrate (1) including a first region (CAR) and a second region (CNR) at least partially surrounding the first region (CAR); a plurality of gate electrodes (10,20,30) stacked on each other with a plurality of levels (fig 17,19), wherein the levels are disposed in a first direction (D3) substantially perpendicular to an upper surface of the substrate (1), wherein each of the plurality of gate electrodes (10,20,30) extend in a second direction (D1) substantially parallel to the upper surface of the substrate (1) on the first region and the second region (CAR) of the substrate (1), wherein each of the plurality of gate electrodes (10,20,30) includes a pad (LP,MP,UP) disposed at an end portion thereof in the second direction (D1), and the pads of the plurality of gate electrodes (10,20,30) to form at least one staircase shape in which steps are disposed in the second direction (D1) on the second region (CNR) of the substrate (1), and wherein ones of the pads of the plurality of the gate electrodes in the at least one staircase structure form a staircase shape in which steps are disposed in a third direction (D2) substantially parallel to the upper surface of the substrate (1) and  substantially perpendicular to the second direction (D1) (fig 17): a channel (VS) extending in the first direction on the first region of the substrate through at least one of the gate electrodes (10,20,30) (fig 19); a plurality of dummy gate electrode groups (40) disposed on the second region (CNR) of the substrate (1), wherein the dummy gate electrode groups include dummy gate electrodes (fig 17,19), and contact plugs (UCP,LCP) contacting upper portions of the plurality of gate electrodes (10,20,30), respectively (fig 17,19) (paragraph 110-125). 
 Jeong does not teach dummy gate electrode groups spaced apart in a second direction.
Hwang teaches dummy gate electrode groups (P3,P4) disposed on the second region of the substrate, wherein the dummy gate electrode groups include dummy gate electrodes, wherein each dummy gate electrode is spaced apart from a corresponding gate electrode, among the plurality of gate electrodes, stacked at the same level; and contact plugs contacting upper portions of the plurality of gate electrodes, respectively, wherein no contact plug contacts an upper portion of any of the dummy gate electrodes (fig 2) (paragraph 32)
It would have been obvious to one of ordinary skill in the art to provide groups of spaced apart dummy gate electrodes in order that dishing phenomenon of the insulating layer may be reduced in the process of polishing the surface of the insulating layer (Hwang paragraph 32).  Further, it would have been obvious to one of ordinary skill in the art to provide no contacts on the dummy electrodes in order to eliminate unnecessary structures and the associated functions thereof, thereby simplifying the structure and fabrication of the device.  MPEP 2144.04.II.A.
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817             

/BRADLEY SMITH/Primary Examiner, Art Unit 2817